Plaintiff seeks to recover damages from the defendant for injuries caused her through the alleged negligence of defendant's agent. It was incumbent upon plaintiff to make out a prima facie case in her favor. One of the vitally essential facts upon which the plaintiff must make out a prima facie case was that Rutkowski, whose negligent operation of the automobile is alleged to have caused the injuries to plaintiff, was the agent of the defendant at the time of this accident and engaged in defendant's business. The case upon this point is a close one, and in a case as close as this the preferable course would have been to have denied the motion for a nonsuit. Upon the evidence we are unable to determine that the court erred in holding that the plaintiff did not make out a prima *Page 747 
facie case upon this point, and hence the denial of the motion to set aside the nonsuit was not error.
   There is no error.